DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, the term “degree of virtualization” is a relative term which renders the claim indefinite. The term “degree of virtualization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As per claim 1, it is unclear what is meant by the acronym “DID” and “DB;”
As per claim 1, it is unclear what is meant by “isolate the virtual operation system and the client application from said host operation system and to avoid access of the host operation system to the resources allocated to said client application thereby creating an additional virtual environment” (i.e.  How does one separate 
As per claim 2, it is unclear what is meant by “a second phone number” (i.e. the claims do not describe the mobile device having a “first” phone number. Is the first phone number the DID number?). Claim 9 contains similar language and is rejected for the same reasons;
As per claim 3, it is unclear what is meant by the acronyms “VOIP,” “SIP,” and “PBX;”
As per claim 8, it is unclear what is meant by “isolate the virtual operation system and the client application from said host operation system and to avoid access of the host operation system to the resources allocated to said client application thereby creating an additional virtual environment” (i.e.  How does one separate the resources allocated to said client application from the host Operation System which is well-known to have direct management of all resources? If the virtual operating system and the client application are isolated, how does the client system request resources from the host operating system? How does the isolation create an additional virtual environment?). Appropriate correction is required. Dependent claims 2-7, and 9-11 are also rejected based on their dependency to independent claims 1 and 8 respectively.
	The following claim languages lacks antecedent basis:
Claim 1, Line 3: “the user;”
Claim 1, Line 6: “the operations;”
Claim 1, Line 11: “said virtual environment;”
Claim 1, Line 17:  “said mobile device;”
Claim 1, Line 22: “said user profile;”
Claim 5, Line 2: “additional environment;” and
Claim 8, Line 12: “the user.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102 as being anticipated by (United States Patent Application Publication 2014/0195927).
As per claim 8, DeWeese teaches the invention as claimed including a method for creating one or more additional virtual environment in a mobile device, with a host environment and a host Operation System, said method comprises the steps of: 
downloading a client application to said mobile device ([0034], The user device and registering to said application to create a user profile ([0034], The user device administrator may enroll user devices into the management system to monitor the user devices for security vulnerabilities and to configure the user devices for secure access to enterprise resources…The user device administrator may create and/or configure at least one configuration profile via a user interface provided by the management system. A configuration profile may comprise a set of instructions and/or settings that configure the operations and/or functions of a user device; and [0035], The user devices may also have access to personal configuration profiles that may be created by the users of the user devices), which is saved in a server application ([0047], the shown MDMS 121 comprises a mobile device management (MDM) database 139 and a MDM central module 122. The MDM database 139 generally contains attributes typically monitored, modified, and manipulated by an administrator, as well as information necessary for the use of the multiple persona functionality) which manages the operations of said client application and gaining access to a virtualization engine from said host Operation System ([0046], mobile device management system (MDMS) 121 empowers enterprises to securely monitor, manage, and support a plurality of devices via wireless deployment of data configurations, applications, settings, permissions, and policies; and [0074], back-end differentiation between shared and distinct functionality amongst a plurality of personas. In connection with the back-end differentiation, some embodiments include a resident agent such as the persona management module 245 
requesting resources allocation from said host Operation System according to a predefined threshold ([0051], The enterprise persona 2 118 through the encapsulated rules and policies as set forth by an administrator sends requests to access and download applications to the application catalog 136. To increase mobile productivity, the application catalog 136 serves as a portal governed by enforced policies to allow approved access to applications for a user's benefit; [0052], Other third-party content is pulled through the third-party content server 142. In another embodiment, this content may be accessed by the enterprise persona 2 118 and the personal persona 1 115 depending on the current configuration the administrator has implemented on the user's device; and [0086], the enterprise persona may have policies permitting retention of all public apps or retention of specifically designated public applications) to emulate a virtual Operation System, serving said virtual environment, enabling said virtual Operation System  ([0065], The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona) to run one or more applications ([0041], each family member retains a unique set of applications, settings, and customizations associated with his or her respective persona. Another example entails a user device enrolled in a BYOD program in a work setting in which a mobile device management system merges multiple personas. The user device can separate an enterprise persona for receiving, accessing, and distributing corporate content and a personal 
collecting data parameters and setting of said mobile device ([0081], The management module 127 queries virtual machine characteristics and operating systems of each persona);
collecting information about the user ([0035], The user devices may also have access to personal configuration profiles that may be created by the users of the user devices);
 pre-installing applications and mobile environment of said user according to the user profile and to the collected data and information ([0034], The user device administrator may create and/or configure at least one configuration profile via a user interface provided by the management system. A configuration profile may comprise a set of instructions and/or settings that configure the operations and/or functions of a user device, which may ensure the security of the accessed resources…The user device administrator may thereafter deploy the configuration profiles to specific user devices; and [0081], The management module 127 queries virtual machine characteristics and operating systems of each persona, compiles the rules and policies, and pushes the compiled rules and policies to the user devices based on the results of query. The policies and rules are stored in their respective persona rules stores 305A and 305B. The persona rules stores 305A and 305B manage their respective personas regarding implemented mobile device management policies set to monitor and regulate the user device 103);
isolating said virtual Operation System to avoid access of said host operation System to the resources allocated to said client application, by generating a sandbox for running said dedicated client application, thereby creating a virtual environment ([0038], isolating, implementing, and provisioning multiple entities or personas on a ; and 
requesting allocation of resources on demand from said host Operation System to run applications in said virtual environment, according to said parameters and settings of the mobile device and according to the user profile data and information ([0051], some embodiments of the MDM central module 122 comprise an application catalog 136 that is also integrated with the management module 127. The application catalog 136 supports access to applications both enterprise specific applications and public applications. The enterprise persona 2 118 through the encapsulated rules and policies as set forth by an administrator sends requests to access and download applications to the application catalog 136. To increase mobile productivity, the application catalog 136 serves as a portal governed by enforced policies to allow approved access to applications for a user's benefit; and [0086], a graphical user interface 342 enables interaction with the application catalog 136 and provides an interface, such as a website or the like, presenting users with a list of authorized applications for chosen personas).
As per claim 9, DeWeese teaches, wherein the mobile device with the virtual environment has a second phone number with a single sim-card ([0064], several SIM personas may be implemented on a single device. A SIM card may possess one persona or multiple personas wherein the card is virtually split into separate representative entities containing the attributes and characterizations of the given personas; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number).

As per claim 10, DeWeese teaches, wherein the server application creates a new identity for the user so that the additional environment contains an additional phone number and line with messages and applications that are already downloaded on the main environment of the mobile device ([0044], a persona 1 115 relates to the personal end user environment of the user 109B in which all personal data (e.g., phone calls, text messages, non-enterprise email, personal applications, personal web browsing data, etc.) is distinctly routed and stored; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number).

As per claim 11, DeWeese teaches, wherein the additional virtual environment comprises several layers of security to the user  ([0008], multiple separate entities may be implemented on one individual user device ensuring enterprise data is separately, yet securely managed and preserving user's personal privacy; [0030], enabling a persona to remain quarantined while simultaneously remaining active on the back-end of the device; and [0046], multiple persona device management as described herein supports the notion of segregating , for hiding private information and identities from people related to said user ([0075], management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas. Yet according to another embodiment, the management module 127 may also push personal policies, enterprise policies, and meta-policies between the personas. Generally, meta-policies govern the shared resources, communication, and device-level functionality among the personas; and [0078], users may only access the enterprise persona, while being unable to view the content of the personal persona).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over DeWeese et al. (United States Patent Application Publication 2014/0195927) in view of SIN et al. (United States Patent Application Publication 2007/0121884).
As per claim 1, DeWeese teaches the invention substantially as claimed including, a system for creating one or more additional virtual environment in a mobile device, with a host Operation System operating in a host environment, said system comprises: 
	a. a client application for allowing the user to interface with said additional virtual environment ([0034], The user device administrator may create and/or configure at least one configuration profile via a user interface provided by the management system. A configuration profile may comprise a set of instructions and/or settings that configure the operations and/or functions of a user device; and [0035], The user devices may also have access to personal configuration profiles that may be created by the users of the user devices; [0065]); 
	b. a server application with a backend system management unit, which communicates with said client application and manages the operations of said client application ([0031], multiple personas may be managed via a central server (e.g., a content server or management module), which may serve as an intermediary between the multiple personas; [0046], mobile device management system (MDMS) 121 empowers enterprises to 
	c. a server data base which contains sets of tables with end users information and transactions ([0047], the shown MDMS 121 comprises a mobile device management (MDM) database…The MDM database 139 generally contains attributes typically monitored, modified, and manipulated by an administrator, as well as information necessary for the use of the multiple persona functionality; and [0071], within the quarantined memories of persona 1 222A and persona 2 222B, an embodiment of separated data stores 228A and 228B store respective persona characterizations. For example, persona 2 118 may store in its data store 228B preferences, persona usage details, enterprise branding information, configurations, and assignments of resources accessible to an administrator using MDMS 121. The stored data within the data store 228B enables an enterprise to access information to effectively monitor user device operation within the enterprise space; and [0083], content assigned to personas is stored either in the personal content repository 333 or in the enterprise content repository 336 and both may be accessed through the content server 13); 
	d. a DID provider which provides [the DID numbers and] a set of APIs which communicates with the server DB ([0065], a persona management module 245 is employed to decide to which persona content should be delivered on the device. The persona management module 245 exercises back-end differentiations between shared and distinct features and/or functionality among personas. In some embodiments, an agent resides on the dual persona implemented user device 103 for management of resources in connection with different personas; [0068], the persona management module 245 integrates the policies and rules set by the administrator through MDMS and precludes access and distribution of data for particular personas; and [0069], the persona management module 245 may contain an agent application for communicating and pushing data to the Android operating system 222B and a separate application programming interface (API) corresponding with the iOS operating system); 
	e. a communication sub-system which manages the communication of said virtual environment ([0045], a data network 154 enables operative connections between persona 2 118, persona 1 115, third-party systems and products 124, and a mobile device management system (MDMS) 121 for routing data amongst the involved entities); 
	f. a storage server which contains user files containing user related data which is generated by said user ([0035], The user devices may also have access to personal configuration profiles that may be created by the users of the user devices; [0049], a content server 130 of the MDM central module 122 serves as an access portal for various enterprise related subject matter parsed in separate partitions for access and distribution by identified personas. The content server 130 integrates and interacts with the management module 127, which supports persona access, policies, and rules regarding authorization to corporate (or other managed) content. The content server 130 generally, but may not necessarily, comprises one or more local servers, cloud servers, and/or offsite servers; and [0083], content assigned to personas and 
	g. a virtualization engine which enables a degree of virtualization of said client application ([0065], The hypervisor creates "guest machines" or virtual machines on the user device 103 enabling the virtual machines to behave as their own separate operating system comprising their own persona); 
	wherein said client application is downloaded to said mobile device ([0034], The user device administrator may enroll user devices into the management system to monitor the user devices for security vulnerabilities and to configure the user devices for secure access to enterprise resources; and [0063], the user device 103 is embedded with dual persona device management), and requests a resources allocation according to a predetermined threshold from said host Operation System to emulate a virtual Operation System ([0051], The enterprise persona 2 118 through the encapsulated rules and policies as set forth by an administrator sends requests to access and download applications to the application catalog 136. To increase mobile productivity, the application catalog 136 serves as a portal governed by enforced policies to allow approved access to applications for a user's benefit; [0052], Other third-party content is pulled through the third-party content server 142. In another embodiment, this content may be accessed by the enterprise persona 2 118 and the personal persona 1 115 depending on the current configuration the administrator has implemented on the user's device; and [0086], the enterprise persona may have policies permitting retention of all public apps or retention of specifically designated public applications); 
	said client application is installed in said virtualization engine ([0063], the user device 103 is embedded with dual persona device management… these dual processors can …[be]  and collects data parameters and setting of said mobile device and information about said user ([0035], The user devices may also have access to personal configuration profiles that may be created by the users of the user devices; and [0081], The management module 127 queries virtual machine characteristics and operating systems of each persona); 
	said server application preinstalls applications to be executed by said virtual environment of said user according to said user profile and to the collected data parameters and setting and said user information ([0081], The management module 127 queries virtual machine characteristics and operating systems of each persona, compiles the rules and policies, and pushes the compiled rules and policies to the user devices based on the results of query. The policies and rules are stored in their respective persona rules stores 305A and 305B. The persona rules stores 305A and 305B manage their respective personas regarding implemented mobile device management policies set to monitor and regulate the user device 103); 
	wherein said backend system management unit generates a sandbox for running said client application to isolate the virtual Operation System and the client application from said host Operation system and to avoid access of the host Operation System to the resources allocated to said client application thereby creating an additional virtual environment ([0038], isolating, implementing, and provisioning multiple entities or personas on a single user device, thus enabling a persona to remain quarantined while simultaneously remaining active on the back-end of the device; [0039], each segment houses and embodies a and 
	requesting allocation of resources on demand from said host to run applications in said virtual environment according to said parameters and settings of the mobile device and according to the user profile data and information ([0051], some embodiments of the MDM central module 122 comprise an application catalog 136 that is also integrated with the management module 127. The application catalog 136 supports access to applications both enterprise specific applications and public applications. The enterprise persona 2 118 through the encapsulated rules and policies as set forth by an administrator sends requests to access and download applications to the application catalog 136. To increase mobile productivity, the application catalog 136 serves as a portal governed by enforced policies to allow approved access to applications for a user's benefit; and [0086], a graphical user interface 342 enables interaction with the application catalog 136 and provides an interface, such as a website or the like, presenting users with a list of authorized applications for chosen personas; see also [0086], [0094]-[0095]).

	DeWeese fails to specifically, a DID provider which provides the DID numbers and a set of APIs which communicates with the server DB.
	However, SIN teaches, a DID provider which provides the DID numbers [and a set of APIs] which communicates with the server DB ([0003], individual users with their own 
	DeWeese and SIN are analogous because they are both related to managing user mobile device profiles. DeWeese teaches a method of managing multiple personas including different phone numbers for each persona on a single user device. (Abstract, Apparatuses and devices configured with multiple user personas may be provided. For example, a device may comprise a housing embedding a display, one or more processors, and one or more memory storages. A first processor and/or memory storage may be dedicated to a first unique user persona and a second processor and/or memory storage may be dedicated to a second unique user persona; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number). SIN teaches a method of managing user profiles and call routing using DID numbers. ([0003], In order to provide individual users with their own telephone numbers, telephone service providers offer a feature known as Direct Inward Dialing ( DID), in which the service provider allocates a range of numbers all associated with the company's PBX system. As calls are presented to the PBX system, the service provider also provides the DID number dialed by the caller, and the PBX system will route the call to the station associated with that DID number)
As per claim 2, DeWeese teaches, wherein the mobile device ([0061], User device 103 may comprise a …a cellular telephone, a smartphone…, and/or any other device with like capability) with the virtual environment has a second phone number with a single sim-card ([0064], several SIM personas may be implemented on a single device. A SIM card may possess one persona or multiple personas wherein the card is virtually split into separate representative entities containing the attributes and characterizations of the given personas; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number).

As per claim 3, DeWeese teaches, wherein the communication sub-system comprises [VOIP media relays servers, SIP proxy server, push messaging unit a PBX and] voice engine ([0115], Interaction with the multitude of computing systems with which embodiments of this disclosure may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like) and a communication management and billing unit ([0040], Multiple persona device management generally relates to the implementation and management of a plurality of personas on a singular user device to segregate and quarantine a set of attributes relating to a singular persona from other personas accessible on the same user device. A persona may comprise a collection or group of data sets…[and]  billing parameters; and [0046], mobile device management system (MDMS) 121 empowers enterprises to securely monitor, manage, and support a plurality of devices via wireless deployment of data  and a backend system management unit ([0074], In connection with the back-end differentiation, some embodiments include a resident agent such as the persona management module 245 residing on the multi-persona device 103. As previously described, the persona management module 245 manages distinct and shared resources associated with data entering or exiting the user device). 

	DeWeese fails to specifically teach wherein the communication sub-system comprises VOIP media relays servers, SIP proxy server, push messaging unit a PBX.
	However, SIN teaches, wherein the communication sub-system comprises VOIP media relays servers ([0010], In order for people connected to the PSTN network to call people connected to Voice Over Internet Protocol (VoIP) networks, DID numbers from the PSTN network are obtained by the administrators of the VoIP network, and assigned to a gateway in the VoIP network), SIP proxy server ([0011], Where SIP is used as the signaling protocol between the IP PBX and the ITSP, the logical connection between the IP PBX and the ITSP is referred to as a SIP trunk. The IP PBX may route SIP calls received from the ITSP to the target station in the IP PBX's SIP network; and [0012], When one of the DID numbers is called from the PSTN and received by the ITSP, the ITSP routes the call to the IP PBX by sending it a SIP message (e.g., a SIP INVITE message)), push messaging unit a PBX ([0010], in order to provide individual users with their own telephone numbers, conventional telephone service providers (SP) offer DID dialing, in which the SP allocates a range of numbers all associated with the company's PBX system)
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 4, DeWeese teaches, wherein the additional virtual environment is secured and hidden from unauthorized persons ([0046], multiple persona device management as described herein supports the notion of segregating managed, secure mobile access to enterprise content to an enterprise persona while personal matter immunity is maintained on personal personas; [0075], management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas. Yet according to another embodiment, the management module 127 may also push personal policies, enterprise policies, and meta-policies between the personas. Generally, meta-policies govern the shared resources, communication, and device-level functionality among the personas; and [0078], users may only access the enterprise persona, while being unable to view the content of the personal persona).

As per claim 5, DeWeese teaches, wherein the server application creates a new identity for the user so that the additional environment contains an additional phone number and line with messages and applications that are already downloaded on the main environment of the mobile device ([0044], a persona 1 115 relates to the personal end user environment of the user 109B in which all personal data (e.g., phone calls, text messages, non-enterprise email, personal applications, personal web browsing data, etc.) is distinctly routed and stored; and [0101], personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona either persona based on the recognized number). 

As per claim 6, DeWeese teaches, wherein the additional virtual environment comprises several layers of security to the user ([0008], multiple separate entities may be , for hiding private information and identities from people related to said user ([0075], management module 127 in the MDMS 121 may push policies to some or all personas, specifying shared resources among personas and setting boundaries regarding the permitted level of communication among the personas. Yet according to another embodiment, the management module 127 may also push personal policies, enterprise policies, and meta-policies between the personas. Generally, meta-policies govern the shared resources, communication, and device-level functionality among the personas; and [0078], users may only access the enterprise persona, while being unable to view the content of the personal persona).

As per claim 7, DeWeese teaches, further comprising a camera on the additional environment which automatically stores pictures in a safe and hidden repository ([0090], a different display/screen is assigned to each persona and generally comprises the active display while a user interacts with the corresponding persona; and [0091], the dual displays may optionally comprise dual cameras on the user device 103 and may be used to present an augmented reality experience…the camera may incorporate technology that will automatically dim or turn off the backlight of the persona not in use based on identifiable features, such as the palm of a user's hand or recognizing a face in front of the camera).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199